ORDER
PER CURIAM.
Appellant was convicted of assault in the second degree, in violation of Section 565.060 RSMo (1994), armed criminal action, in violation of Section 571.015 RSMo (1994), and unlawful use of a weapon, in violation of Section 571.031 RSMo (1994). Appellant was sentenced to a term of three years for assault, seven years for armed criminal action and three years for unlawful use of a weapon to be served concurrently.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Respondent’s Motion to Strike Appellant’s Alleged “Transcript of State’s Exhibit 3” was taken with this case on appeal and is granted. We affirm the judgment pursuant to Rule 30.25(b).